''~- "i'rt'.1'2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1 of I



                                               UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                        v.                                              (For Offenses Committed On or After November 1, 1987)



                              Augustine Santiz-Santiz                                   Case Number: 3:19-mj-21167




      REGISTRATION NO. 63441308
                                                                                                                     PAR 0 8 2019
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint                                SOUTllERN S;!:STR!CT OF CAL.IFOl!<~ 1 ..
                                                                                  1                                          1
       D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                         Nature of Offense                                                          Count Number(s)
      8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                 1

        D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~-




        D Count(s)                                                                      dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                                                                              ~o
                                        D TIME SERVED                               ~        ~                                days

        IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the   defendant's possession at the time of arrest upon their deportation or removal.
        D     Court recommends defendant be deported/removed with relative,                          charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, March 7, 2019

                        \                /7
                                                                                     Date of Imposition of Sentence
                                                                                                                      --
          .
      Rece1ved           ~~~
                      DUSM
                                    -£    .




      Clerk's Office Copy                                                                                                            3:19-mj-21167
